DETAILED ACTION
1.	Claims 1-7 of U.S. Application 16/205566 filed on November 30, 2018 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 30, 2018 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lober et al (Lober) (DE 102012206898, see English Machine Translation attached) in view of Dreesen (U.S. PGPub No. 20150260200).
claim 1, Lober teaches (see fig. 1 below) an electrical machine (1), comprising a rotor (¶ 29) which has a shaft (2), wherein a part of a turbomachine (electric machine 1 is a turbomachine since its uses a fan 14 to impart mechanical energy to a fluid, in this case air, ¶ 31) is formed on the shaft (2) and the part is a fan (15), wherein the fan (15) has a circumference with a circumferential direction (¶ 29 to ¶ 32), 
wherein a housing (see annotated fig. 1 below) of an electrical unit is adjacent to the fan (15) and serves as a housing of the turbomachine (¶ 29 to ¶ 32).

    PNG
    media_image1.png
    674
    799
    media_image1.png
    Greyscale


However, Dreesen teaches (see fig. 3 below) a gap (25) between the fan (5, 11) and the housing (3) of the electrical unit has a radial width which has a different magnitude depending on a circumferential position on the fan (5, 11) (¶ 54 to ¶ 57) in order to improve cooling efficiency while preventing unwanted noises and damage to the fan (Dreesen, ¶ 2 to ¶ 5).

    PNG
    media_image2.png
    558
    768
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lober and 
Regarding claim 2/1, Lober view of Dreesen teaches the device of claim 1 but does not explicitly teach the gap continually increases at least in sections in the circumferential direction.
However, Dreesen further teaches (see fig. 3 above) the gap (25) continually increases at least in sections in the circumferential direction (fig. 3; ¶ 54 to ¶ 57) in order to improve cooling efficiency while preventing unwanted noises and damage to the fan (Dreesen, ¶ 2 to ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lober view of Dreesen and provide the gap continually increases at least in sections in the circumferential direction as further taught by Dreesen in order to improve cooling efficiency while preventing unwanted noises and damage to the fan (Dreesen, ¶ 2 to ¶ 5).
Regarding claim 3/1, Lober view of Dreesen teaches the device of claim 1 but does not explicitly teach the gap is formed with mirror symmetry in relation to a plane along a rotation axis.
However, Dreesen further teaches (see fig. 3 above) the gap (25) is formed with mirror symmetry in relation to a plane along a rotation axis (mirror symmetry along 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lober view of Dreesen and provide the gap is formed with mirror symmetry in relation to a plane along a rotation axis as further taught by Dreesen in order to improve cooling efficiency while preventing unwanted noises and damage to the fan (Dreesen, ¶ 2 to ¶ 5).
Regarding claim 4/1, Lober view of Dreesen teaches the device of claim 1 but does not explicitly teach the gap is formed in a non-symmetrical manner in relation to a plane along a rotation axis.
However, Dreesen further teaches (see fig. 3 above) the gap (25) is formed in a non-symmetrical manner in relation to a plane along a rotation axis (see annotated fig. 3 above) in order to improve cooling efficiency while preventing unwanted noises and damage to the fan (Dreesen, ¶ 2 to ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lober view of Dreesen and provide the gap is formed in a non-symmetrical manner in relation to a plane along a rotation axis as further taught by Dreesen in order to improve cooling efficiency while preventing unwanted noises and damage to the fan (Dreesen, ¶ 2 to ¶ 5).
claim 7/1, Lober view of Dreesen teaches the device of claim 1, Lober further teaches the machine is configured to be operated in electric motor mode (title, ¶ 2).
7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lober view of Dreesen as applied to claim 1 above, and further in view of Schroeder et al (Schroeder) (U.S. PGPub No. 20130200757).
Regarding claim 5/1, Lober in view of Dreesen teaches the device of claim 1, Lober further teaches (see fig. 1 above) the fan (15) is arranged opposite a base (see annotated fig. 1 above) of the housing (see annotated fig. 1 above) of the electrical unit  (¶ 29 to ¶ 32). 
Lober in view of Dreesen do not explicitly teach the base is arranged between the fan and a heat-generating structural element.
However, Schroeder teaches (see figs. 2 and 4A below) the base (25) is arranged between the fan (29) and a heat-generating structural element (26) (¶ 26; ¶ 30) in order to protect the electronic component from contamination and other influences (Schroeder, ¶ 28; ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lober view of Dreesen and the base is arranged between the fan and a heat-generating structural element as taught by Schroeder in order to protect the electronic component from contamination and other influences (Schroeder, ¶ 28; ¶ 4).


    PNG
    media_image3.png
    634
    699
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    397
    412
    media_image4.png
    Greyscale

Regarding claim 6/5/1, Lober in view of Dreesen and Schroeder teaches the device of claim 5, Lober further teaches the base (see annotated fig. 1 above) of the housing (see annotated fig. 1 above) has a uniform thickness (see annotated fig. 1 above) over a diameter of the fan (15) (fig. 1; ¶ 29 to ¶ 32).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitamura et al (U.S. PGPub No. 20070023421) teaches inverter-integrated vehicle electrical motor has outer cooling air passage between outer lateral plate and inverter case, and inner cooling air passage between shaft cover and inner lateral plate, to guide cool air to motor housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834